Citation Nr: 0913126	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  04-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
May 28, 2002 to March 20, 2006, and in excess of 20 percent 
from March 20, 2006 for a right knee disorder.

2.  Entitlement to an initial compensable evaluation for left 
quadriceps biopsy residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served from April to July 1987 and from July 1989 
to September 1992.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO).  
This decision had confirmed and continued the 10 percent 
evaluation assigned to the service-connected right knee 
disability.  It also granted service connection for left 
quadriceps biopsy residuals, which were awarded a 
noncompensable evaluation.  In June 2006, a rating action was 
issued that increased the evaluation assigned to the right 
knee disability to 20 percent, effective March 20, 2006, the 
date of the VA examination.

In May 2007, the veteran and his wife testified at a personal 
hearing before the undersigned at the RO.  A transcript of 
the hearing has been included in the claims folder.

In January 2008, the Board remanded this case to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran failed to report for VA examination in September 
2008, and did not provide good cause for failing to report 
for examination.  In March 2009, the Board received a VA Form 
119 (Report of Contact) concerning the RO's conversation with 
the Veteran in October 2008.  The Veteran had requested VA to 
reschedule his missed VA examination appointment.  It is 
unclear what actions the RO has taken with respect to 
rescheduling the Veteran for VA examination.  The claim, 
therefore, is remanded to reschedule the Veteran for VA 
examination pursuant to the Board's January 2008 remand 
instructions, if not already accomplished.

After the Board remanded this case in January 2008, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an important decision regarding notice for increased 
rating claims in general.  In Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the Court held that notice complying 
with section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate an 
increased rating claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  

Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.

The Veterans Benefits Administration (VBA) issued guidance 
regarding the notification procedures resulting from the 
Court's decision in Vazquez-Flores.  See VBA Fast Letter 08-
16 (June 2, 2008).  In pertinent part, VBA determined that, 
in an increased rating claim, a claimant must be provided the 
relevant DC rating criteria under which the disability at 
issue is currently rated.

In light of the Court's decision in Vazquez-Flores and the 
guidance contained in VBA Fast Letter 08-16, the Board will 
remand the increased rating claim on appeal for corrective 
notice.

The Board next notes that the Veteran filed his service 
connection claim for left quadriceps biopsy residuals in May 
2002.  As part of his residuals, the Veteran requests 
compensation for a symptomatic scar.  During the pendency of 
this appeal, the rating criteria for evaluating scars were 
changed, effective August 30, 2002.  67 Fed. Reg. 49590-49599 
(July 31, 2002).  VA issued a clarifying final rule for 
evaluating scar disabilities at 73 Fed. Reg. 54708 (Sept. 23, 
2008).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

The amendments to the criteria for evaluating skin disorders 
effective August 30, 2002 did not specifically limit 
retroactive application.  In light of such, it will be 
necessary to consider the criteria in effect both prior to 
and since the change in regulations that occurred in August 
2002, and then apply the criteria that yields the more 
favorable result, if any.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).

However, the amendments to the criteria for evaluating skin 
disorders pursuant to 73 Fed. Reg. 54708 (Sept. 23, 2008) 
only apply to applications received by VA on or after October 
23, 2008.  On readjudication, the RO must consider the 
criteria for evaluating scar disabilities in effect prior to 
and after August 30, 2002 but not the revisions effective 
October 23, 2008.

Finally, the Board notes that, after the Veteran failed to 
report for VA examination in September 2008, the RO issued a 
supplemental statement of the case (SSOC) procedurally 
denying both claims under the provisions of 38 C.F.R. 
§ 3.655.  Specifically, the provisions of 38 C.F.R. 
§ 3.655(b) state as follows:

When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with 
any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.

The Veteran's initial rating claim involving his left 
quadriceps biopsy residuals is an original claim for 
compensation.  Turk v. Peake, 21 Vet. App. 565 (2008) (where 
a party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating).  Thus, regardless of 
whether the Veteran attends another VA examination, the RO 
must rate the claim based on the evidence of record.  

Furthermore, as the Veteran did attend VA examination of his 
right knee in March 2006, and attended a VA examination in 
February 2005 which evaluated the wrong knee.  As such, it 
would be appropriate to also rate this claim based on the 
evidence of record should the Veteran fail to report for 
another VA examination.

The Veteran is hereby advised that the purpose of the 
examination requested in this remand is to obtain information 
or evidence which may be necessary to decide his appeal.  
Therefore, the Veteran is hereby placed on notice that, 
pursuant to 38 C.F.R. § 3.655, failure to report for any 
scheduled examination requires VA to decide his claim based 
on the evidence of record, and places him at risk of an 
adverse decision based on an incomplete and undeveloped 
record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 181 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the following:

	a) corrective notice on his increased rating 
claim for right knee disability consistent with 
the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) and the guidance set forth in VBA 
Fast Letter 08-16.  In particular, the Veteran 
should be advised to submit medical or lay 
evidence demonstrating a worsening or increase in 
severity of his right knee disability and the 
effect that worsening has on his employment and 
daily life as well as notice of the schedular 
criteria for evaluating a knee disability under 
DC's 5256-63; and

        b) send a VA Form 21-4142, Authorization and 
Consent to Release Information to the VA, and 
request that he return this form to VA 
authorizing the release of the records held by 
the private physician who has treated him since 
2006 for his right knee and left quadriceps 
biopsy residuals.  Once this authorization is 
received, contact the named physician and request 
the records.  If the records are not available, 
it should be so stated, in writing, for inclusion 
in the claims folder.

2.  The Veteran must be afforded VA orthopedic, 
including muscle, examination.  The claims folder 
must be made available to the examiner to review 
in conjunction with the examination, and the 
examiner must indicate in the examination report 
that the claims folder was so reviewed.

The examiner should fully describe the degree of 
limitation of motion of the joint or joints 
affected by any degenerative changes.  Any 
limitation of motion must be objectively 
confirmed by clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of painful 
motion.  Complete range of motion studies should 
be performed to accurately ascertain the amount 
of limitation of motion present in the right 
knee.  The inability to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance should be described, and the degree of 
functional loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (2008).  It should 
be indicated whether there is more or less 
movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (2008).

The examination of the muscles must indicate 
whether there is any muscle group involvement in 
the left lower extremity that can be 
etiologically related to the left quadriceps 
biopsy residuals.  If such a relationship is 
identified, the examiner must specifically 
indicate which muscle groups are affected and the 
degree to which they are so affected (mild, 
moderate, moderately severe, or severe).

The examiner must indicate whether any left 
quadriceps scar is painful on examination, is 
unstable, or has caused limitation of function of 
an affected part.

All special studies deemed necessary must be 
conducted.  A complete rationale for all opinions 
expressed must be provided.

3.  Once the above-requested development has been 
completed, the Veteran's claims for an increased 
evaluation for the right knee disability and for 
an initial compensable evaluation for left 
quadriceps biopsy residuals must be readjudicated 
on the merits whether or not the Veteran reports 
for the scheduled VA examination.  With respect 
to the scar disability, the RO must consider the 
criteria for evaluating scar disabilities in 
effect prior to and after 30, 2002.  If either 
claim remains denied, the Veteran and his 
representative must be provided with an 
appropriate SSOC, and an opportunity to respond.  
The case should then be returned to the Board for 
further appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

